DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first closed path” and “a second closed path”  recited in claims 6 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 6 and 16 recite “a first closed path” and “a second closed path” that are not described in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9-11, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,905,558 to Appaswamy et al. (cited in IDS of 06/24/2021, hereinafter Appaswamy) in view of Zhan et al. (US 2015/0102384, hereinafter Zhan) and Chen et al. (US Patent No. 9,196,723, hereinafter Chen).
With respect to Claims 1 and 4, Appaswamy discloses an integrated circuit (Appaswamy, Figs. 3-4, Col. 2, lines 31-67; Cols. 3-5), comprising:
       a semiconductor substrate (320) (Appaswamy, Figs. 3-4, Col. 4, lines 36-62) having a doped region (333) with a first conductivity type (e.g., p-type);
       a source region (335) (Appaswamy, Figs. 3-4, Col. 4, lines 60-64) located within the doped region (333), the source region (335) having a second opposite conductivity type (e.g., n-type);
       a drain region (336/338) (Appaswamy, Figs. 3-4, Col. 5, lines 5-19) having the second conductivity type (e.g., n-type) spaced apart from the source region (335); and
       a gate electrode (325/326) (Appaswamy, Figs. 3-4, Col. 5, lines 8-13) between the source region (335) and the drain region (336/338), the gate electrode partially overlapping the doped region (333);
       a body region (337) (Appaswamy, Figs. 3-4, Col. 4, lines 64-67) having the first conductivity type (e.g., p-type) located within the doped region (333); and
       a dielectric layer (e.g., insulating layers on the gate structures to form interconnect) (Appaswamy, Figs. 3-4, Col. 7, lines 30-36).
Further, Appaswamy does not specifically disclose a dielectric layer that forms a closed path around the body region (as claimed by claim 1), wherein the dielectric layer encloses a rectangular area (as claimed by claim 4).
However, Zhan teaches forming an integrated circuit (Zhan, Fig. 1, ¶0010-¶0011, ¶0019-¶0039, ¶0064-¶0056) comprising bipolar transistor devices, wherein a number of silicide blocks (68, 70, and 72) (Zhan, Fig. 1, ¶0039, ¶0064) is formed to isolate contacts for each contact region (e.g., 52/50) of the bipolar transistors to provide ESD protection device having a robust performance (Zhan, Fig. 1, ¶0017).
Further, Chen teaches forming an insulating layer (142) (Chen, Figs. 1-2, Col. 3, lines 12-29) such as silicide blocks (SAB) made of silicon nitride as a frame-shaped structure to surround a contact region (140A) comprised of silicide to low resistance and to provide an integrated circuit having improved performance (Chen, Figs. 1-2, Col. 1, lines 8-34). The silicide block (142) (Chen, Fig. 1, Col. 3, lines 24-29) encloses a rectangular area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the integrated circuit of Appaswamy by forming a number of silicide blocks as a dielectric layer comprised of a dielectric material as taught by Zhan, wherein each silicide block has a frame-shaped structure surrounding a contact region as taught by Chen to have the integrated circuit comprising a dielectric layer that forms a closed path around the body region (as claimed by claim 1), wherein the dielectric layer encloses a rectangular area (as claimed by claim 4) in order to provide integrated circuit device having robust performance; and improved operational characteristics (Zhan, ¶0017; Chen, Col. 1, lines 8-34).
Regarding claim 6, Appaswamy in view of Zhan and Chen discloses the integrated circuit of Claim 1. Further, Appaswamy does not specifically disclose that the closed path is a first closed path enclosing a first body region, and the dielectric layer forms a second closed path enclosing a second body region, further comprising a plurality of metal contacts conductively connected to the source region directly between the first and second closed paths.
However, Appaswamy discloses a first body region (337) (Appaswamy, Figs. 3-4, Col. 5, lines 20-46) is formed in the source region (335, on the left side of Fig. 4) and a second body region is formed in the second source region (435, on the right side of Fig. 4) such that a plurality of metal contacts (e.g., metallic interconnects) conductively connected to the source region (435, in the middle portion in Fig. 4) between the source region (335, on the left side of Fig. 4) and the second source region (435, on the right side of Fig. 4).
Further, Chen teaches forming an insulating layer (142) (Chen, Figs. 1-2, Col. 3, lines 12-29) such as silicide blocks (SAB) made of silicon nitride as a frame-shaped structure to surround a contact region (140A) to provide an integrated circuit having improved performance (Chen, Figs. 1-2, Col. 1, lines 8-34). The silicide block (142) (Chen, Fig. 1, Col. 3, lines 24-29) encloses a rectangular area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated circuit of Appaswamy/Zhan/Chen by forming a number of silicide blocks surrounding contact regions in the multiple of source regions of Appaswamy/Zhan/Chen, wherein each silicide block has a frame-shaped structure surrounding a contact region as taught by Chen to have the integrated circuit, wherein  the closed path is a first closed path enclosing a first body region, and the dielectric layer forms a second closed path enclosing a second body region, further comprising a plurality of metal contacts conductively connected to the source region directly between the first and second closed paths in order to provide integrated circuit device having robust performance; and improved operational characteristics (Zhan, ¶0017; Chen, Col. 1, lines 8-34).
Regarding claim 9, Appaswamy in view of Zhan and Chen discloses the integrated circuit of Claim 1. Further, Appaswamy discloses the integrated circuit, wherein the source region (335), drain region (336/338) and gate electrode (325/326) are components of an insulated-gate bipolar transistor (IGBT) (Appaswamy, Figs. 3-4, Col. 4, lines 36-67; Col. 5, lines 1-13).
Regarding claim 10, Appaswamy in view of Zhan and Chen discloses the integrated circuit of Claim 1. Further, Appaswamy discloses the integrated circuit, wherein the first conductivity type is P-type and the second conductivity type is N-type (Appaswamy, Figs. 3-4, Col. 4, lines 60-67; Col. 5, lines 1-13).
With respect to Claims 11 and 14, Appaswamy discloses a method of manufacturing an integrated circuit (Appaswamy, Figs. 3-4, Col. 2, lines 31-67; Cols. 3-5), comprising:
       forming a doped region (333) (Appaswamy, Figs. 3-4, Col. 4, lines 36-62) having a first conductivity type (e.g., p-type) in a semiconductor substrate (320);
       forming a source region (335) (Appaswamy, Figs. 3-4, Col. 4, lines 60-64) within the doped region (333), the source region (335) having a second opposite conductivity type (e.g., n-type);
       forming a drain region (336/338) (Appaswamy, Figs. 3-4, Col. 5, lines 5-19) having the second conductivity type (e.g., n-type) spaced apart from the source region (335); and
       forming a gate electrode (325/326) (Appaswamy, Figs. 3-4, Col. 5, lines 8-13) between the source region (335) and the drain region (336/338), the gate electrode partially overlapping the doped region (333);
       forming a body region (337) (Appaswamy, Figs. 3-4, Col. 4, lines 64-67) having the first conductivity type (e.g., p-type) within the doped region (333); and
       forming a dielectric layer (e.g., insulating layers on the gate structures to form interconnect) (Appaswamy, Figs. 3-4, Col. 7, lines 30-36).
Further, Appaswamy does not specifically disclose forming a dielectric layer having a closed path around the body region (as claimed by claim 11), wherein the dielectric layer encloses a rectangular area (as claimed by claim 14).
However, Zhan teaches forming an integrated circuit (Zhan, Fig. 1, ¶0010-¶0011, ¶0019-¶0039, ¶0064-¶0056) comprising bipolar transistor devices, wherein a number of silicide blocks (68, 70, and 72) (Zhan, Fig. 1, ¶0039, ¶0064) is formed to isolate contacts for each contact region (e.g., 52/50) of the bipolar transistors to provide ESD protection device having a robust performance (Zhan, Fig. 1, ¶0017).
Further, Chen teaches forming an insulating layer (142) (Chen, Figs. 1-2, Col. 3, lines 12-29) such as silicide blocks (SAB) made of silicon nitride as a frame-shaped structure to surround a contact region (140A) comprised of silicide to low resistance and to provide an integrated circuit having improved performance (Chen, Figs. 1-2, Col. 1, lines 8-34). The silicide block (142) (Chen, Fig. 1, Col. 3, lines 24-29) encloses a rectangular area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Appaswamy by forming a number of silicide blocks as a dielectric layer comprised of a dielectric material as taught by Zhan, wherein each silicide block has a frame-shaped structure surrounding a contact region as taught by Chen to have forming a dielectric layer having a closed path around the body region (as claimed by claim 11), wherein the dielectric layer encloses a rectangular area (as claimed by claim 14) in order to provide integrated circuit device having robust performance; and improved operational characteristics (Zhan, ¶0017; Chen, Col. 1, lines 8-34).
Regarding claim 15, Appaswamy in view of Zhan and Chen discloses the method of Claim 11. Further, Appaswamy discloses the method, wherein the body region (337) (Appaswamy, Figs. 3-4, Col. 4, lines 64-67) touches the source region (335).
Regarding claim 16, Appaswamy in view of Zhan and Chen discloses the method of Claim 11. Further, Appaswamy does not specifically disclose that the closed path is a first closed path enclosing a first body region, and the dielectric layer forms a second closed path enclosing a second body region, further comprising a plurality of metal contacts conductively connected to the source region directly between the first and second closed paths.
However, Appaswamy discloses forming a first body region (337) (Appaswamy, Figs. 3-4, Col. 5, lines 20-46) in the source region (335, on the left side of Fig. 4) and a second body region in the second source region (435, on the right side of Fig. 4) such that a plurality of metal contacts (e.g., metallic interconnects) conductively connected to the source region (435, in the middle portion in Fig. 4) between the source region (335, on the left side of Fig. 4) and the second source region (435, on the right side of Fig. 4).
Further, Chen teaches forming an insulating layer (142) (Chen, Figs. 1-2, Col. 3, lines 12-29) such as silicide blocks (SAB) made of silicon nitride as a frame-shaped structure to surround a contact region (140A) to provide an integrated circuit having improved performance (Chen, Figs. 1-2, Col. 1, lines 8-34). The silicide block (142) (Chen, Fig. 1, Col. 3, lines 24-29) encloses a rectangular area.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Appaswamy/Zhan/Chen by forming a number of silicide blocks surrounding contact regions in the multiple of source regions of Appaswamy/Zhan/Chen, wherein each silicide block has a frame-shaped structure surrounding a contact region as taught by Chen to have the method, wherein the closed path is a first closed path enclosing a first body region, and the dielectric layer forms a second closed path enclosing a second body region, further comprising a plurality of metal contacts conductively connected to the source region directly between the first and second closed paths in order to provide integrated circuit device having robust performance; and improved operational characteristics (Zhan, ¶0017; Chen, Col. 1, lines 8-34).
Regarding claim 19, Appaswamy in view of Zhan and Chen discloses the method of Claim 11. Further, Appaswamy discloses the method, wherein the source region (335), drain region (336/338) and gate electrode (325/326) are components of an insulated-gate bipolar transistor (IGBT) (Appaswamy, Figs. 3-4, Col. 4, lines 36-67; Col. 5, lines 1-13).
Regarding claim 20, Appaswamy in view of Zhan and Chen discloses the method of Claim 11. Further, Appaswamy discloses the method, wherein the first conductivity type is p-type and the second conductivity type is n-type (Appaswamy, Figs. 3-4, Col. 4, lines 60-67; Col. 5, lines 1-13).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,905,558 to Appaswamy in view of Zhan (US 2015/0102384) and Chen (US Patent No. 9,196,723) as applied to claim 1, and further in view of Tsai (US 2021/0036152).
Regarding claim 2, Appaswamy in view of Zhan and Chen discloses the integrated circuit of Claim 1. Further, Appaswamy does not specifically disclose that the dielectric layer comprises silicon oxynitride. However, Tsai teaches silicide block (e.g., 365, SAB) comprised of silicon nitride or silicon oxynitride (SiON) (Tsai, Fig. 3A, ¶0029, ¶0036, ¶0039) to cover area needing no silicide, and to provide the semiconductor device with reduced sheet resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated circuit of Appaswamy/Zhan/Chen by forming the silicide block comprised of specific material as taught by Tsai to have the dielectric layer comprises silicon oxynitride in order to provide improved semiconductor device with reduced sheet resistance (Tsai, ¶0029, ¶0036, ¶0039).
Regarding claim 12, Appaswamy in view of Zhan and Chen discloses the method of Claim 11. Further, Appaswamy does not specifically disclose that the dielectric layer comprises silicon oxynitride. However, Tsai teaches forming silicide block (e.g., 365, SAB) comprised of silicon nitride or silicon oxynitride (SiON) (Tsai, Fig. 3A, ¶0029, ¶0036, ¶0039) to cover area needing no silicide, and to provide the semiconductor device with reduced sheet resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Appaswamy/Zhan/Chen by forming the silicide block comprised of specific material as taught by Tsai to have the method, wherein the dielectric layer comprises silicon oxynitride in order to provide improved semiconductor device with reduced sheet resistance (Tsai, ¶0029, ¶0036, ¶0039).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,905,558 to Appaswamy in view of Zhan (US 2015/0102384) and Chen (US Patent No. 9,196,723) as applied to claim 1, and further in view of Verma et al. (US 2019/0214497, hereinafter Verma).
Regarding claim 3, Appaswamy in view of Zhan and Chen discloses the integrated circuit of Claim 1. Further, Appaswamy does not specifically disclose that the dielectric layer overlaps the gate electrode. However, Verma teaches forming silicide block (e.g., 56, SAB) on a portion of a top surface and sidewalls of the gate electrode (Verma, Figs. 1-2, ¶0002-¶0003, ¶0010-¶0022) as a mask to form the source and the drain regions and to form silicides on surfaces not covered by SAB (56) (Verma, Figs. 1-2, ¶0021) to reduce resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated circuit of Appaswamy/Zhan/Chen by forming the silicide block on top surface and sidewalls of the gate electrode as taught by Verma to have the dielectric layer overlaps the gate electrode in order to provide improved semiconductor device having high breakdown voltage and with low on-resistance (Verma, ¶0002-¶0003, ¶0021).
Regarding claim 13, Appaswamy in view of Zhan and Chen discloses the method of Claim 11. Further, Appaswamy does not specifically disclose that the dielectric layer overlaps the gate electrode. However, Verma teaches forming silicide block (e.g., 56, SAB) on a portion of a top surface and sidewalls of the gate electrode (Verma, Figs. 1-2, ¶0002-¶0003, ¶0010-¶0022) as a mask to form the source and the drain regions and to form silicides on surfaces not covered by SAB (56) (Verma, Figs. 1-2, ¶0021) to reduce resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Appaswamy/Zhan/Chen by forming the silicide block on top surface and sidewalls of the gate electrode as taught by Verma to have the method, wherein the dielectric layer overlaps the gate electrode in order to provide improved semiconductor device having high breakdown voltage and with low on-resistance (Verma, ¶0002-¶0003, ¶0021).
Claims 5, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,905,558 to Appaswamy in view of Zhan (US 2015/0102384) and Chen (US Patent No. 9,196,723) as applied to claim 1, and further in view of Zhu et al. (US Patent No. 9,905,687, hereinafter Zhu).
Regarding claim 5, Appaswamy in view of Zhan and Chen discloses the integrated circuit of Claim 1. Further, Appaswamy does not specifically disclose that a source extension is located between the source region and gate electrode, the source extension having a lower dopant concentration than the source region. However, Zhu teaches forming a semiconductor device (Zhu, Figs. 1, 11, Col. 2, lines 30-67; Cols. 3-7) comprising the source region (50) (Zhu, Figs. 1, 11, Col. 4, lines 62-67; Col. 5, lines 1-13) in the p-type doped region (44) and the lightly-doped source region (59) (Zhu, Figs. 1, 11, Col. 6, lines 21-31; Col. 5, lines 25-36) between the source region (50) and a portion of the gate electrode (62) to provide the semiconductor device with improved breakdown performance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated circuit of Appaswamy/Zhan/Chen by forming the lightly-doped source region as taught by Zhu to have a source extension is located between the source region and gate electrode, the source extension having a lower dopant concentration than the source region in order to provide improved semiconductor device with improved breakdown performance (Zhu, Col. 6, lines 21-31; Col. 7, lines 17-30).
Regarding claim 8, Appaswamy in view of Zhan and Chen discloses the integrated circuit of Claim 1. Further, Appaswamy does not specifically disclose that a space between the gate electrode and the body region is less than 1 m. However, Zhu teaches forming a semiconductor device (Zhu, Figs. 1, 11, Col. 2, lines 30-67; Cols. 3-7) comprising the source region (50) (Zhu, Figs. 1, 11, Col. 4, lines 62-67; Col. 5, lines 1-24) and the body region (46) in the p-type doped region (44). The source region (50) (Zhu, Figs. 1, 11, Col. 6, lines 21-31; Col. 5, lines 25-36) has a length in the range of 0.1 m to 1.0 m, and a space between the gate electrode and the body region corresponds to the length of the source region (50) because the gate electrode (62) extends form the source region (50) and the body region (46) abuts the source region (50). The claimed range overlaps the range of Zhu.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated circuit of Appaswamy/Zhan/Chen by forming the source region abutting the body regions and having a specific length as taught by Zhu to have a space between the gate electrode and the body region that is less than 1 m in order to provide improved semiconductor device with improved breakdown performance (Zhu, Col. 6, lines 21-31; Col. 7, lines 17-30).
Regarding claim 18, Appaswamy in view of Zhan and Chen discloses the method of Claim 11. Further, Appaswamy does not specifically disclose that a space between the gate electrode and the body region is less than 0.5 m. However, Zhu teaches forming a semiconductor device (Zhu, Figs. 1, 11, Col. 2, lines 30-67; Cols. 3-7) comprising the source region (50) (Zhu, Figs. 1, 11, Col. 4, lines 62-67; Col. 5, lines 1-24) and the body region (46) in the p-type doped region (44). The source region (50) (Zhu, Figs. 1, 11, Col. 6, lines 21-31; Col. 5, lines 25-36) has a length in the range of 0.1 m to 1.0 m, and a space between the gate electrode and the body region corresponds to the length of the source region (50) because the gate electrode (62) extends form the source region (50) and the body region (46) abuts the source region (50). The claimed range overlaps the range of Zhu.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Appaswamy/Zhan/Chen by forming the source region abutting the body regions and having a specific length as taught by Zhu to have a space between the gate electrode and the body region that is less than 0.5 m in order to provide improved semiconductor device with improved breakdown performance (Zhu, Col. 6, lines 21-31; Col. 7, lines 17-30).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,905,558 to Appaswamy in view of Zhan (US 2015/0102384) and Chen (US Patent No. 9,196,723) as applied to claim 1, and further in view of Appel et al. (US Patent No. 6,030,864, hereinafter Appel).
Regarding claim 7, Appaswamy in view of Zhan and Chen discloses the integrated circuit of Claim 1. Further, Appaswamy does not specifically disclose that the dielectric layer overlaps a junction between the body region and the source region. However, Appel teaches an integrated circuit including a bipolar transistor (e.g., NPN bipolar transistor) (Appel, Fig. 1g, Col. 2, lines 9-23; lines 34-45; Col. 3, lines 29-67; Col. 4, lines 1-30) having a high performance, wherein the emitter/base surface junction (49a) is covered by block silicide to prevent the emitter/base junction from being short circuited by silicide and destroying the transistor action. The silicide blocker (49) comprised of silicon nitride (Appel, Fig. 1g, Col. 3, lines 29-36) is used as a screening layer to a portion of the implant to compensate the high peripheral base doping that reduces the peripheral base field and increases base/emitter junction breakdown and reliability (Appel, Fig. 1g, Col. 3, lines 62-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the integrated circuit of Appaswamy/Zhan/Chen by forming the silicide blocker at the body/source junction as taught by Appel to have the dielectric layer overlaps a junction between the body region and the source region in order to prevent the junction from being short circuited by silicide, to insure a low leakage surface junction, to increase junction breakdown and reliability, and thus to provide semiconductor device having a high performance (Appel, Col. 2, lines 9-23; Col. 3, lines 32-67; Col. 4, lines 25-30).
Regarding claim 17, Appaswamy in view of Zhan and Chen discloses the method of Claim 11. Further, Appaswamy does not specifically disclose that the dielectric layer overlaps a junction between the body region and the source region. However, Appel teaches an integrated circuit including a bipolar transistor (e.g., NPN bipolar transistor) (Appel, Fig. 1g, Col. 2, lines 9-23; lines 34-45; Col. 3, lines 29-67; Col. 4, lines 1-30) having a high performance, wherein the emitter/base surface junction (49a) is covered by block silicide to prevent the emitter/base junction from being short circuited by silicide and destroying the transistor action. The silicide blocker (49) comprised of silicon nitride (Appel, Fig. 1g, Col. 3, lines 29-36) is used as a screening layer to a portion of the implant to compensate the high peripheral base doping that reduces the peripheral base field and increases base/emitter junction breakdown and reliability (Appel, Fig. 1g, Col. 3, lines 62-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Appaswamy/Zhan/Chen by forming the silicide blocker at the body/source junction as taught by Appel to have the method, wherein the dielectric layer overlaps a junction between the body region and the source region in order to prevent the junction from being short circuited by silicide, to insure a low leakage surface junction, to increase junction breakdown and reliability, and thus to provide semiconductor device having a high performance (Appel, Col. 2, lines 9-23; Col. 3, lines 32-67; Col. 4, lines 25-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891